PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/430,734
Filing Date: 13 Feb 2017
Appellant(s): Tyber et al.



__________________
Jason P. Gross, Reg. No 58,098
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, 13-17, 21, 22, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of assigning outbound automobiles to load zones for loading onto cargo sections of one or more vehicle systems utilizing work orders. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-8, 10, 13-17, 21, 22, and 24-27) is/are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 10, 13-17, 21, 24, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barts et al. (U.S. Patent Publication 2002/0082893 A1) (hereafter Barts).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barts et al. (U.S. Patent Publication 2002/0082893 A1) (hereafter Barts) in view of Hathaway et al. (U.S. Patent Publication 2009/0293756 A1) (hereafter Hathaway).



Claim 4, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barts et al. (U.S. Patent Publication 2002/0082893 A1) (hereafter Barts) in view of Foerster et al. (U.S. Patent Publication 2016/0379168 A1) (hereafter Foerster).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barts et al. (U.S. Patent Publication 2002/0082893 A1) (hereafter Barts) in view of Doner (U.S. Patent Publication 2002/0082814 A1).

(2) Response to Argument

The applicant argues on pages 15-16 that “the product-distribution system also monitors performance of the tasks and whether a schedule or makeup of the one or more vehicle systems has changed.  In response to determining that a task of the work order is incapable of being completed or that the schedule or the makeup of at least one of the departing vehicles systems has changed, the one or more processors are configured to generate a new work order and issue the new work order to the computing device… the claims could not be practically performed in a human mind due to their complexity.  In addition to this complexity, however, the claims have been amended to recite that the work order and the new work order are configured such that the outbound automobiles are loaded onto the cargo sections prior to the designated cutoff time.  Even if a person could use pencil and paper to generate a work report and then a new work report, a person could not, in a practical sense, generate a work order and then generate a new work order for the same cutoff time that accounts for a task being incapable or a change to the schedule or makeup of a departing system”.
The examiner respectfully disagrees.

Specifically, there is nothing in the disclosure to indicate that what is being claimed is anything other than the analysis of data and or data being used with extra or post solution activity.  At best the program as described in the disclosure is a collects data from users regarding the status of loading trains and vehicle storage that is used in as an analysis to update the plan leading up to the end of the shift or prior to the train departing (i.e. “cutoff time”).  It is 

The applicant argues on page 17 that the “system issues a work order to a computing device that displays the work order to the ground member.  Furthermore, claim 1 recites generating a new work order in response to determining that a task of the work order is incapable of being completed or that the schedule or the makeup of at least one for the departing vehicle systems has changed in which the new work order includes at least one of a new task or a new sequence for completing the tasks such that the outbound automobiles are to be loaded onto the cargo sections prior to the designated cutoff time… in this case, the operation is changed by issuing a new work order in response to determining that a task is incapable of being completed or that the makeup of a least one of the departing vehicles systems has changed… Appellant submits that these claims do not merely recite the abstract idea of a mental process and, even if the claims do not recite a mental process, the claims also recite a practical application of the subject matter otherwise recited”.
The examiner respectfully disagrees.
In response to the arguments the Examiner points out that as noted above upon review of the specification that provides that the monitoring of performance is nothing other than what could be reasonably interpreted a person making a call from their mobile device to make updates to a planning office that makes adjustments to a schedule using a pen and paper.  It is well settled in the art that in the processing of shipping vehicles or any other items by rail a general schedule will be developed based on current items on hand (i.e. cars at the transportation site), and known inbound items from the manufacturing/distribution center.  It is further well known in the art that 
Specifically, In response to the allegation the Examiner based on the disclosure it has been determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).
Additionally as noted in the previous Office Action the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea of determining, assigning and possible multiple generating steps on a computer as well as that data the issue and communicate steps required to provide the determining, assigning, and generating steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): issuing the work orders, and communicating the work orders performs the determining, assigning, and generating steps. The issuing and communicating steps are recited at a high level of generality (i.e., as a general means of communicating information regarding the assignments), and amounts to mere data communicating, which is a form of insignificant extra-solution activity. The one or more processors that performs the determining, assigning, and generating steps are also recited at a high level of generality, and merely automates the determining, assigning, and generating steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the one or more processors).
	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the 

The applicant argues on pages 23-28 that the “Barts does not teach or suggest any inputs for the simulation model or any strategy or plan relating to how the vehicles may be assigned to different load zones within the mixing center in which the vehicle are then moved from the load zones to cargo sections.  In particular, Barts does not teach or suggest assigning the outbound automobiles to the load zones to reduce at least one of a time or a total distance to move the outbound automobiles from the load zones to the cargo section… Barts does not teach section 
The Examiner respectfully disagrees.
In response to the arguments the Examiner first notes that as provided in the previous Office Action the claimed limitation specifically states “parameters being based on at least one of: (a) an amount of time to move the outbound automobiles from the zone locations to the section locations or (b) a distance to move the outbound automobiles from the zone locations to the section locations”.  The Examiner is rejecting the claim based on an amount of time to move the outbound automobiles form zone locations to section locations.  To begin with as noted in the previous Office Action Bart does disclose a location where multiple production vehicles are dropped off in a mixing center, the vehicles are then assigned to lanes in preparation to loading them onto a railcar.  The mixing center is provided in the previously cited par. [0730] which is viewed as the production-distribution site and states “time phased workload plans across the network, and to provide vehicle estimated time of arrival (ETA) at rail switching or other network facilities. Furthermore, alternative routes for lane segments, namely, the best predetermined workaround contingencies for foreseeable problems, are factored into the original plan for use if necessary”.  This is specifically viewed to indicate that there is a location where in the process of mixing multiple vehicles are routed from the manufacturing facility and once there they are then assigned to lane segments (i.e. section location).  It is viewed this way because prior to being assigned to lanes they are dropped parked in a different location and then based on the schedule they are put into the lanes which are specifically designated to load trains, and thus zone locations (i.e. as claimed “zone locations are locations of the load zones at the product-distribution site”).  A vehicle would not be placed in this line if it were not supposed to be 
Additionally, as noted in the previous Office Action par. [0750] discloses that at a rail switching point it is fed by an area for mixed loads, or unmixed loads that may bypass the mixing center process, and the destination ramp (segment and lanes) in order to meet the railcar distribution event from the mixing center (i.e. product moved around the section to the loading zones to meet the departure of the train) which is viewed as the standard maximum time is viewed as teaching the loading parameters are based on at least an amount of time to move the outbound automobiles from somewhere in the section to the correct zone location to meet the departure of the train.  Therefore the mixing center is viewed as the production-distribution site as provided in the drawings identified as object 100 of Figure 1 of the instant invention which would include a drop off area from the manufacturing facilities which is interpreted to be object 130 of Figure 1 of the instant application.  The Examiner views that the lanes noted in Barts are object 107 of Figure 1 of the instant application or claimed zone location. The lanes (i.e. zone location) would then be sequenced from the drop off areas (i.e. section 130) of Barts of the mixing center to be loaded onto the trains which is viewed as item 115 of Figure 1 of the instant application.  Therefore the Examiner maintains that Barts does disclose a section location and zone location as provided by the disclosure of the instant application.  The rejection is therefore maintained.

The applicant argues on pages 29-33 that the “one having ordinary skill in the art would not believe a zone location and a section location of a single site would be separated by hundreds of miles.  The language of claim 1 is clear that the automobiles move from a receiving zone to a 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as indicated above and in the previous Office Action par. [0750] discloses that at a rail switching point it is fed by an area for mixed loads, or unmixed loads that may bypass the mixing center process, and the destination ramp (segment and lanes) in order to meet the railcar distribution event from the mixing center (i.e. product moved around the section to the loading zones to meet the departure of the train) which is viewed as the standard maximum time is viewed as teaching the loading parameters are based on at least an amount of time to move the outbound automobiles from somewhere in the section to the correct zone location to meet the departure of the train.  Therefore the mixing center is viewed as the production-distribution site as provided in the drawings identified as object 100 of Figure 1 of the instant invention which would include a drop off area from the manufacturing facilities which is interpreted to be object 130 of Figure 1 of the instant application.  The Examiner views that the lanes noted in Barts are object 107 of Figure 1 of the instant application or claimed zone location. The lanes (i.e. zone location) would then be sequenced from the drop off areas (i.e. section 130) of Barts of the mixing center to be loaded onto the trains which is viewed as item 115 of Figure 1 of the instant application.  This is consistent with the claimed limitations and does not teach hundreds of miles apart.  The Examiner does acknowledge that Bart does provide maps, but they were not sited by the Examiner as it just provides that there are different mixing centers (i.e. section locations) across the United States which all would collect and set vehicles into lanes for loading onto the trains 

The applicant argues on pages 33-35 that “Barts does not determine loading parameters associated with section locations and zone locations at the product distribution site… as such it is impossible for Barts to teach or suggest determining loading parameters associated with the section locations and zone locations.  Nevertheless, Barts also fails to teach or suggest determining any loading parameters at a production site, wherein the loading parameters are based on the at least one of (a) an amount of time to move the outbound automobiles from the zone locations to the section locations or (b) a distance to move the outbound automobiles from the zone locations to the section locations”.
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as provided above the mixing center is viewed as the production-distribution site as provided in the drawings identified as object 100 of Figure 1 of the instant invention which would include a drop off area from the manufacturing facilities which is interpreted to be object 130 of Figure 1 of the instant application.  The 
As Barts is viewed to disclose section locations and zone locations as claimed, as noted above par. [0750] discloses that at a rail switching point it is fed by an area for mixed loads, or unmixed loads that may bypass the mixing center process, and the destination ramp (segment and lanes) in order to meet the railcar distribution event from the mixing center (i.e. section location) moved around the section to the loading zones to meet the departure of the train using the loading lanes (i.e. zone locations)) which is viewed as the standard maximum time is viewed as teaching a loading parameters which is based on at least an amount of time to move the outbound automobiles from somewhere in the section to the correct zone location to meet the departure of the train.  In these instances while an end of shift would be viewed as limit as to what needs to be moved from a holding area in the mixing center to the loading lanes by a specific workforce by a specific time during a shift, the departure of the train is viewed as a more specific parameter associated with moving vehicles in the mixing center (i.e. section location) to the specific loading lane (i.e. zone location).  For further clarification the Examiner also points to par. [0739] which indicates that as part of scheduling the different shipments it looks at the different overall operating capacity to get the correct vehicles to the correct loading spots at the right time, this schedule is viewed as determining the timing of moving vehicles to the loading 
Additionally in the arguments the Applicant points to the specification identifying specific parameter, however these are not claimed and as provided in the MPEP 2111.01 (II) "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  As such is using a plain meaning of the parameter and not specific meanings.  Therefore the rejection is maintained.

The applicant argues on pages 35-37 that “Barts does not teach or suggest determining loading parameters associated with section locations and zone location in which the loading parameters are based on at least one of: (a) an amount of time to move the outbound automobiles form the zone locations to the section locations; or (b) a distance to move the outbound automobiles from the zone location to the section locations… Barts assumes standard time windows for the purpose of generating a routing plan.  These times windows are generally applicable and are not tied to loading parameters associated with different areas of the site”.
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as provided above the modeling as described in the disclosure is a collects data from users regarding the status of loading trains and vehicle storage that is used in as update the plan leading up to the end of the shift or prior to the 
As such it is viewed that Barts discloses scheduling vehicles from manufacturing sites to mixing centers (i.e. section locations) and then properly assigning them into the lanes (i.e. zone locations) to be fed onto the trains.  This is support by the previously mentioned the mixing center is viewed as the production-distribution site as provided in the drawings identified as 

The applicant argues on pages 37-38 that “Barts does not assign the output automobiles to the load zones based on the loading parameters and on a designated cutoff time in which the outbound automobiles are to be loaded onto the cargo sections… wherein the outbound automobiles are assigned to the load zones to reduce at least one of a total time or total distance to move the outbound automobiles from the zone locations to the section locations… Barts fails to teach or suggest locations or zone locations within a product-distribution site and also fails to teach or suggest determining loading parameters.  At least for this reason, Barts fails to teach or suggest assigning the outbound automobiles are to be loaded onto cargo sections, wherein the automobiles are assigned to the load zones to reduce at least one of a total time or a total distance to move the outbound automobiles from the zone locations to the section locations”.
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as provided above the modeling as described in the disclosure is a collects data from users regarding the status of loading trains and vehicle storage that is used in as update the plan leading up to the end of the shift or prior to the 
As it is viewed that is clear that Barts does disclose the assigning the outbound automobiles are to be loaded onto cargo sections, wherein the automobiles are assigned to the load zones to reduce at least one of a total time or a total distance to move the outbound automobiles from the zone locations to the section locations.  Barts as provided in the previous 

The applicant argues on pages 38-39 that “Barts does not teach responsive to determining that a task of work order is incapable of being completed or that the schedule or the makeup of at least one of the departing vehicle systems has changed, generating and issuing a new work order that includes at least one of a new task or a new sequence for completing the tasks such that the outbound automobiles are to be loaded onto the cargo sections prior to the designated cutoff time at the product distribution sites”.
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as provided above the modeling as described in the disclosure is a collects data from users regarding the status of loading trains and 
As it is viewed that is clear that Barts does disclose the assigning the outbound automobiles are to be loaded onto cargo sections, wherein the automobiles are assigned to the load zones to reduce at least one of a total time or a total distance to move the outbound automobiles from the zone locations to the section locations.  Barts as noted in the previous Office Action in the previously sited par. [0754]-[0755] discloses determining if a vehicle is not meeting schedule and determining how to get it back on schedule or par. [0757]-[0760] to reschedule the task to ship to meet a different deadline.  This is seen as determining that a task is 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHEN S SWARTZ/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623       
                                                                                                                                                                                                 /Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.